Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to the Employment Agreement between Psychiatric Solutions,
Inc., a Delaware corporation (the “Company”), and Joey A. Jacobs (the
“Executive”) is made effective as of April 15, 2010 (the “Effective Date”).
     WHEREAS, the Executive serves as the President and Chief Executive Officer
of the Company;
     WHEREAS, the Company and the Executive entered into a written employment
agreement effective May 10, 2007 (the “Agreement”) setting forth, among other
things, the terms of certain payments to Executive in the event of a change in
control of the Company; and
     WHEREAS, the parties desire to amend the Agreement to modify the
compensation and benefits related to a change in control of the Company;
     NOW, THEREFORE, the Agreement is hereby amended as follows:
     1. Sections VIII.D and VIII.G(iv) are deleted as of the Effective Date.
     2. Section IX(C) is amended and restated as follows:
     C. During the Period of Employment and for a twelve (12) month period
thereafter, the Executive will not use his status with the Company to obtain
loans, goods or services from another organization on terms that would not be
available to him in the absence of his relationship to the Company. During the
Period of Employment and for a twelve (12) month period following termination of
the Period of Employment, except in the event of a termination Without Cause or
a Constructive Discharge, the Executive will not (i) make any statements or
perform any acts intended to advance the interests of any existing or
prospective competitors of the Company in any way that will injure the interests
of the Company; (ii) without express prior written approval from the Company’s
Board of Directors, directly or indirectly own or hold any proprietary interest
in, be employed by or receive compensation from any party engaged in the
behavioral health business or any other business in which the Company is engaged
at the time of the Executive’s termination in the same geographic areas where
the Company does business; and (iii) without express prior written approval from
the Company’s Board of Directors, solicit any suppliers, customers or clients of
the Company or discuss with any employee of the Company information or operation
of any business intended to compete with the Company. For the purposes of the
Agreement, proprietary interest means legal or equitable ownership, whether
through stock holdings or otherwise, of a debt or equity interest (including
options, warrants, rights and convertible interests) in a business, firm or
entity, or ownership of more than 1% of any class of equity interest in a
publicly-held company. The Executive acknowledges that the covenants contained
herein are reasonable as to geographic and temporal scope. For a twelve
(12) month period after termination of the Period of Employment, except in the
event of a termination Without Cause or a Constructive Discharge, the Executive
will not directly or indirectly hire any employee of the Company or solicit or
encourage any such employee to leave the employ of the Company.
     3. New Section XV is added as follows:
SECTION XV
CHANGE IN CONTROL BENEFITS
     Notwithstanding anything herein to the contrary, except to the extent that,
upon the consummation of the transaction or event constituting a Change in
Control (as hereinafter used in this

 



--------------------------------------------------------------------------------



 



Section XV, as defined in the default definitions under Treasury Regulations
Section 1.409A-3(i)(5)(v) — (vii)), the outstanding stock options and shares of
restricted stock held by the Executive are assumed, or substituted by
economically equivalent awards subject to the same vesting schedule and
forfeiture terms, by the purchaser or successor to the Company in such Change in
Control (or an affiliate thereof), effective immediately prior to the
consummation of the Change in Control, (i) all outstanding stock options held by
the Executive shall become fully vested and exercisable, and (ii) all
outstanding shares of restricted stock held by the Executive shall become fully
vested and all forfeiture and transfer restrictions thereon shall lapse. In
addition, notwithstanding anything herein to the contrary, upon the Executive’s
voluntary or involuntary “separation from service” (within the meaning of the
default definition of section 1.409A-1(h) of the Treasury Regulations) with the
Company, other than as a result of the Executive’s death or Disability, within
twelve (12) months following a Change in Control, the Executive will be entitled
to the following compensation and benefits in lieu of the payments set forth in
Section VIII.A. of this Agreement:
     A. A lump sum payment within ten (10) calendar days of the date of
separation from service, in an amount equal to:
          (i) any earned but unpaid Base Salary through the termination date;
          (ii) three times the sum of (a) Base Salary (the aggregate amount and
components of which shall be determined based on the highest rate in effect for
any period prior to the date of separation from service), plus (b) an amount
equal to the higher of (X) the highest annual amount of Bonus Compensation paid
to or earned by the Executive with respect to any fiscal year during the three
(3) fiscal years immediately preceding the fiscal year in which the Change in
Control occurs, and (Y) 100% of the Bonus Compensation amount that would be
payable, assuming that both the Company and the Executive satisfy 100% (but not
in excess of 100%) of the performance objective(s) specified in or pursuant to
the applicable agreement, policy, plan, program or arrangement and communicated
to the Executive by the Company, whether or not attained, to the Executive for
the fiscal year in which the Change in Control occurs;
          (iii) payment in respect of any accrued but unused paid time off or
sick pay, and payment in respect of any business expenses incurred but not
reimbursed prior to the termination date;
          (iv) any other compensation or benefits which may be owed or provided
to or in respect of the Executive in accordance with the terms and provisions of
any plans or programs of the Company;
          (v) a pro-rata portion of the Bonus Compensation amount that would be
payable, assuming that both the Company and the Executive satisfy 100% (but not
in excess of 100%) of the performance objective(s) specified in or pursuant to
the applicable agreement, policy, plan, program or arrangement and communicated
to the Executive by the Company, whether or not attained as of the termination
date, to the Executive for the fiscal year in which the termination date occurs,
calculated by dividing such amount by a twelve and multiplying the quotient by
the number of full or partial months of employment completed prior to the
termination date; and
     B. Each stock option, to the extent that it shall not otherwise have become
vested and exercisable, shall automatically become fully and immediately vested
and exercisable, without regard to any otherwise applicable vesting requirement,
and each restricted stock or other equity-based award shall become fully and
immediately vested and all forfeiture and transfer restrictions thereon shall
lapse.
     C. Additional benefits as follows:

2



--------------------------------------------------------------------------------



 



          (i) for thirty-six (36) months following the termination date (the
“Continuation Period”), the Company shall arrange at its sole expense, to
provide the Executive with health and welfare benefits (other than long-term
disability insurance benefits) that are substantially similar to the better of
(when considered in the aggregate) (X) those health and welfare benefits (other
than long-term disability insurance benefits) that the Executive was receiving
or entitled to receive immediately prior to the Change in Control, or (Y) those
health and welfare benefits (other than long-term disability insurance benefits)
that the Executive was receiving or entitled to receive immediately prior to the
termination date, and
          (ii) such Continuation Period will be considered service with the
Company for the purpose of determining service credits under or in respect of
any health and welfare benefits applicable to the Executive, his or her
dependents or his or her beneficiaries.
     If and to the extent that any health or welfare benefit described herein
cannot be paid or provided under any applicable law or regulation, including
without limitation Section 409A of the Code, or under the terms of any policy,
plan, program or arrangement of the Company, then the Company will take all
action necessary to ensure that such benefit is provided through other means to
the Executive, his or her dependents and beneficiaries, as applicable, or the
Company shall pay to the Executive a lump sum amount in cash equal to the fair
market value of such foregone benefit, within the time period specified in
Section XV.A above. The Company shall make any payment that may be necessary to
ensure that the Executive’s after-tax position with respect to any health and
welfare benefits received pursuant to this Section is not worse than the
Executive’s after-tax position in the event such benefits had been provided to
the Executive while he was employed by the Company.
     D. Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
The Wall Street Journal. Such interest will be payable as it accrues on demand.
Any change in such prime rate will be effective on and as of the date of such
change.
     E. For a period of twelve (12) months following the termination date, the
Company shall timely reimburse the Executive for up to an aggregate of
twenty-five thousand dollars ($25,000) of bonafide outplacement counseling and
related benefits obtained by the Executive.
     F. If the Executive is a “specified employee” for purposes of Section 409A
of the Code and the regulations issued thereunder (a “Specified Employee”), any
payments required to be made pursuant to this Agreement shall not commence until
one (1) day after the day which is six (6) months after the Executive’s
separation from service (the “Delay Period”). In addition, if the Executive is a
Specified Employee, to the extent that welfare benefits to be provided to the
Executive pursuant to this Agreement are not “disability pay,” “death benefit”
plans or non-taxable medical benefits within the meaning of Treasury
Regulation Section 1.409A-1(a)(5) or other benefits not considered nonqualified
deferred compensation within the meaning of that regulation, such provision of
benefits shall be delayed until the end of the Delay Period. Notwithstanding the
foregoing, to the extent that the previous sentence applies to the provision of
any ongoing benefits that would not be required to be delayed if the premiums
were paid by the Executive, the Executive shall pay the full cost of the
premiums for such benefits during the Delay Period and the Company shall pay the
Executive an amount equal to the amount of such premiums paid by the Executive
during the Delay Period within ten (10) days after the end of the Delay Period.
To the extent that any benefits to be provided to the Executive pursuant to this
Agreement are considered nonqualified deferred compensation and are
reimbursements subject to Treasury Regulation Section

3



--------------------------------------------------------------------------------



 



1.409A-3(i)(1)(v), then (i) the reimbursement of eligible expenses related to
such benefits shall be made on or before the last day of the Executive taxable
year following the Executive taxable year in which the expense was incurred and
(ii) notwithstanding anything to the contrary in this Agreement or any plan
providing for such benefits, the amount of expenses eligible for reimbursements
during any taxable year of the Executive shall not affect the expenses eligible
for reimbursements in any other taxable year.
     G. Notwithstanding any other provision of this Agreement to the contrary,
the parties’ respective rights and obligations under this Section will survive
any termination or expiration of this Agreement or the termination of the
Executive’s employment following a Change in Control for any reason whatsoever.
     Except as otherwise provided above, Change in Control benefits described
herein remain subject to the other terms and conditions of this Agreement,
including the Executive’s right to Gross-Up Payments described in Section XI
(which shall be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Executive remits the taxes
on which the Gross Up Payment is based) and all limitations of Section 409A of
the Code.
     4. New Section XVI is added as follows:
SECTION XVI
LEGAL FEES AND EXPENSES
     It is the intent of the Company that the Executive not be required to incur
legal fees and the related expenses associated with the interpretation,
enforcement or defense of Executive’s rights under this Agreement by
arbitration, litigation or otherwise, because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Executive
hereunder. Accordingly, if it should appear to the Executive that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any arbitration,
litigation or other action or proceeding designed to deny, or to recover from,
the Executive the benefits provided or intended to be provided to the Executive
hereunder, the Company irrevocably authorizes the Executive from time to time to
retain counsel of Executive’s choice, at the reasonable expense of the Company,
to advise and represent the Executive in connection with any such
interpretation, enforcement or defense, including without limitation, the
initiation or defense of any arbitration proceedings, litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other person affiliated with the Company, in any jurisdiction. Without
respect to whether the Executive prevails, in whole or in part, in connection
with any of the foregoing, the Company will pay and be solely financially
responsible for any and all attorneys’ and related fees and expenses incurred by
the Executive in connection with any of the foregoing, unless an arbitrator or
other finder of fact determines that the claim or position asserted by the
Executive in any action or proceeding against the Company was frivolous and that
the Executive should, therefore, bear all or any portion of such fees and
expenses.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the date specified above.

            PSYCHIATRIC SOLUTIONS, INC.
      By:   /s/ Christopher Grant, Jr.         Christopher Grant, Jr.       
Chairman, Compensation Committee              /s/ Joey A. Jacobs       JOEY A.
JACOBS           

5